Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 1 of 15 Page ID #1664




                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF ILLINOIS
                               )
CHRISTOPHER W. ODEN,           )
                               )
                   Plaintiff,  )
                               )
v.                             )       Case No. 3:18-cv-600-GCS
                               )
WILLIAM B. TRUE,               )
                               )
                   Defendant.  )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Christopher W. Oden brings an action against Defendant William B. True

pursuant to Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Oden requests monetary and injunctive relief for unconstitutional conditions of

confinement in violation of the Eighth Amendment. Before the Court is Defendant’s

motion for summary judgment pursuant to the Supreme Court’s decision in Ziglar v.

Abbasi, 137 S. Ct. 1843 (2017). For the reasons delineated below, this Court GRANTS

Defendant’s motion.

                                  FACTUAL ALLEGATIONS

       When Oden brought this suit, he was an inmate at the United States Penitentiary

in Marion, Illinois (“USP Marion”). (Doc. 1, ¶ 1). According to Oden, Defendant is

responsible for failing to remove two additional bunks from cells designed to hold one

person. (Doc. 1, ¶ 16-17, 26). Oden alleges that this cell arrangement causes “duress,

stress, overcrowding, cell conflicts, assaults, privacy [violations], due process violation[s],

and [affects] the mental soundness” of USP Marion inmates. (Doc. 1, ¶ 17). Additionally,


                                          Page 1 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 2 of 15 Page ID #1665




Oden claims that the cell doors, once unlocked, are left open and will not close. (Doc. 1,

¶ 21). Finally, Oden alleges that Defendant failed to remove black mold in certain cells

and that the cells experience extreme heat and humidity. (Doc. 1-3, ¶ 9).

        On March 23, 2018, Oden filed his complaint with this Court, requesting injunctive

relief and monetary damages.1 (Doc. 1). In its September 7, 2018 screening order, this

Court allowed one count to proceed:

        Defendant[] subjected         Plaintiff[] to unconstitutional conditions of
        confinement in Marion        USP by overcrowding cells designed for single
        occupancy, preventing        cell doors from closing when they have been
        opened, and failing to       remedy black mold in the vents and extreme
        humidity in the cells.

(Doc. 135); Oden v. True, No. 18-CV-600-MJR, 2018 WL 4283035, at *1 (S.D. Ill. Sept. 7,

2018). This Court dismissed Oden’s claims as to black mold in the vents and extreme

humidity in the cells on September 30, 2019, finding that Oden failed to exhaust his

administrative remedies as to that claim. (Doc. 237). Defendant filed this motion for

summary judgment pursuant to the Supreme Court’s decision in Ziglar v. Abbasi on

February 28, 2020. (Doc. 246).

                                         LEGAL STANDARDS

        Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED R. CIV. PROC.



1      Originally, the complaint was filed as a multi-plaintiff lawsuit against several defendants. (Doc.
1). However, Oden and Defendant True are the only parties currently remaining in this suit.


                                              Page 2 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 3 of 15 Page ID #1666




56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine dispute of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

         In assessing a summary judgment motion, this Court views the facts in the light

most favorable to, and draws all reasonable inferences in favor of, the nonmoving party.

See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011). The

Seventh Circuit has explained that Rule 56(a) requires that, “we set forth the facts by

examining the evidence in the light reasonably most favorable to the non-moving party,

giving him the benefit of reasonable, favorable inferences and resolving conflicts in the

evidence in his favor.” Spaine v. Community Contracts, Inc., 756 F.3d 542, 544 (7th Cir.

2014).

                                         ANALYSIS

I.       Oden’s Claim for Injunctive Relief

         Defendant argues that Oden’s claim for injunctive relief is moot because he is no

longer incarcerated. Oden does not resist Defendant’s motion for summary judgment on

this issue. This Court agrees with Defendant that Oden’s claim for injunctive relief is

moot, entitling Defendant to summary judgment. See, e.g., Already, LLC v. Nike Inc., 568

U.S. 85, 91 (2013)(stating that “[a] case becomes moot – and therefore no longer a ‘Case’

or ‘Controversy’ for purposes of Article III – ‘when the issues presented are no longer

“live” or the parties lack a legally cognizable interest in the outcome.’”)(quoting Murphy

v. Hunt, 455 U.S. 478, 481 (1982)). See also Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011)


                                         Page 3 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 4 of 15 Page ID #1667




(finding a request for injunctive relief moot because the plaintiff was no longer an inmate

at the prison in which the suit arose).

II.    Oden’s Bivens Claim

       Defendant argues that, pursuant to the Supreme Court’s decision in Ziglar v.

Abbasi, Oden’s conditions of confinement claim represents a new Bivens context. Because

Oden’s claim represents a new Bivens context, Defendant asserts that special factors

counseling hesitation preclude this Court from extending Bivens in this case. Oden

counters that the Supreme Court implicitly recognized conditions of confinement claims

in Farmer v. Brennan, 511 U.S. 825 (1994). Thus his claim does not represent a new Bivens

context and should be allowed to proceed. This Court, however, finds that Oden’s claim

does represent a new Bivens context in light of Abbasi. The Court further finds that

alternative remedial structures available to Oden, Congress’s unwillingness to create a

damages remedy in this context, and separation-of-powers principles all counsel against

extending Bivens to Oden’s claim. Therefore, Defendant is entitled to summary judgment.

       A.     A New Bivens Context

       In 1871, Congress passed 42 U.S.C. § 1983, which authorizes suits for money

damages against state officials for violating an individual’s constitutional rights. See

Ziglar v. Abbasi, 137 S.Ct. 1843, 1854 (2017)(quoting Ashcroft v. Iqbal, 556 U.S. 662, 675

(2009). However, Congress did not provide a damages remedy for constitutional

violations by federal government officials. Id. In Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, the Supreme Court held that, even without statutory

authorization, an individual could sue agents of the federal government for damages to


                                          Page 4 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 5 of 15 Page ID #1668




compensate a violation of the Fourth Amendment’s prohibition of unreasonable searches

and seizures. See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388, 397 (1971). Later, the Court extended Bivens to two other contexts: Fifth

Amendment gender discrimination suits, see Davis v. Passman, 442 U.S. 228 (1979), and

Eighth Amendment claims for the failure to provide adequate medical care. See Carlson

v. Green, 446 U.S. 14 (1980).

       The first task for a court confronted with a Bivens claim is to determine if the claim

arises in “a new Bivens context.” Abbasi, 137 S. Ct. at 1859. A new Bivens context arises

when a case “is different in a meaningful way from previous Bivens cases decided by [the

Supreme Court].” Id. See also Hernandez v. Mesa, 140 S.Ct. 735, 743 (2020)(stating that the

Supreme Court’s “understanding of a ‘new context’ is broad.”). The Court explained,

       A case might differ in a meaningful way because of the rank of the officers
       involved; the constitutional right at issue; the generality or specificity of the
       official action; the extent of judicial guidance as to how an officer should
       respond to the problem or emergency to be confronted; the statutory or
       other legal mandate under which the officer was operating; the risk of
       disruptive intrusion by the Judiciary into the functioning of other branches;
       or the presence of potential special factors that previous Bivens cases did
       not consider.

Abbasi, 137 S.Ct. at 1860.

       Oden’s claim, an Eighth Amendment conditions of confinement claim, represents

a new Bivens context. First, the constitutional right at issue in this case, the Eighth

Amendment’s prohibition on cruel and unusual punishment, is different than the right

at issue in Bivens and Davis. Second, the Supreme Court in Abbasi rejected extending

Bivens to cover conditions of confinement claims under the Fourth and Fifth



                                          Page 5 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 6 of 15 Page ID #1669




Amendments. Although Oden brings his claim under the Eighth Amendment, the

Court’s refusal to extend Bivens in Abbasi strongly indicates that Oden’s claim represents

a new Bivens context. See, e.g., Schwarz v. Meinberg, No. 17-55298, 17-56216, 761 Fed. Appx.

732, 734 (9th Cir. Feb. 13, 2019)(rejecting Eighth Amendment conditions of confinement

Bivens claim because it “resemble[s] the conditions of the confinement claim the Supreme

Court rejected in Abbasi.”).

       Finally, despite both claims falling under the Eighth Amendment, Oden’s

conditions of confinement claim differs meaningfully from the failure to provide medical

care claim recognized in Carlson. The plaintiff in Carlson, the estate of a deceased prisoner,

claimed that inadequate medical treatment harmed the prisoner. See Carlson, 446 U.S. at

16 n.1. In the instant case, Oden alleges that his overcrowded cell and unlocked cell doors

harmed him. Beyond the factual distinctions between Carlson and this case, to adjudicate

Oden’s claim, this Court would have to apply a legal analysis different from the one used

in failure to provide medical care claims. Compare Arnett v. Webster, 658 F.3d 742, 750 (7th

Cir. 2011)(stating that failure to provide medical care claims must show “an objectively

serious medical condition” and “deliberate indifference to that condition.”), with Dace v.

Smith-Vasquez, 658 F.Supp.2d 865, 876 (S.D. Ill. 2009)(stating that a conditions of

confinement claim requires a “sufficiently serious” deprivation of “the minimal civilized

measure    of   life’s   necessities”   and   that      the   defendant   was   “deliberately

indifferent.”)(quoting Farmer v. Brennan, 511 U.S. 825, 834 (1970)). To support his claim,

Oden must show that the overcrowding of his cell or the unlocked cell doors deprived

him of something the Constitution guarantees. See, e.g., Rhodes v. Chapman, 452 U.S. 337,


                                         Page 6 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 7 of 15 Page ID #1670




347-348 (1981)(examining if double celling led to “deprivations of essential food, medical

care, . . . sanitation” or “increase[d] violence . . . . “). This, of course, is a showing that is

unnecessary with respect to the failure to provide medical care. Furthermore, the denial

of medical care is a constitutional violation, whereas crowded cells or unlocked cell doors,

by themselves, are not. See, e.g., McCree v. Sherrod, No. 10-1642, 408 Fed. Appx. 990, 992-

993 (7th Cir. Feb. 10, 2011)(holding that triple-celling is not per se unconstitutional).

       The instant case and Carlson are further distinguishable because Oden’s claims,

like conditions of confinement claims in general, involve a broader range of prison

administration activity than failure to provide medical care claims. Any denial of the

“minimal civilized measure of life’s necessities” can support a conditions of confinement

claim. Rhodes, 452 U.S. at 347. See also Witzke v. Femal, 376 F.3d 744, 751 (7th Cir. 2004)

(stating that “[the term ‘conditions of confinement’] quite simply encompasses all

conditions under which a prisoner is confined for his term of imprisonment.”)(quoting

Jenkins v. Haubert, 179 F.3d 19, 28 (2d Cir. 1999)). The broader range of activity subject to

conditions of confinement claims increases “the risk of disruptive intrusion by the

Judiciary into the functioning of other branches.” Abbasi, 137 S. Ct. at 1860. See also Turner

v. Safley, 482 U.S. 78, 85 (1987)(noting that “[p]rison administration is, moreover, a task

that has been committed to the responsibility of [the Legislative and Executive] branches,

and separation of powers concerns counsel a policy of judicial restraint.”). The risk of

intruding into the administration of prisons, which is within the province of the

Legislative and Executive branches, further supports this Court’s conclusion that Oden’s

claim represents a new Bivens context.


                                           Page 7 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 8 of 15 Page ID #1671




        B.      Applicability of Farmer v. Brennan

        Oden does not argue that his claim is similar to the claim in Carlson. Rather, Oden

asserts that the Supreme Court extended Bivens to Eighth Amendment conditions of

confinement claims in Farmer v. Brennan, 511 U.S. 825 (1970). The Third Circuit has

accepted this argument. See Bistrian v. Levi, 912 F.3d 79 (3rd Cir. 2018). See also Garraway v.

Cuifo, No. 1:17-cv-00533-DAD-GSA (PC), 2020 WL 860028, at *2 (E.D. Cal. Feb. 21, 2020)

(concluding that Farmer recognized an Eighth Amendment conditions of confinement

claim). However, the Court disagrees with the Third Circuit’s application of Farmer.

        The plaintiff in Farmer brought a Bivens action claiming that prison officials were

deliberately indifferent to her safety. See Farmer v. Brennan, 511 U.S. 825, 829 (1994). The

Court held that “a prison official cannot be . . . liable under the Eighth Amendment for .

. . conditions of confinement unless the official knows of and disregards an excessive risk

to inmate health or safety . . . .” Id. at 837. The Court remanded the case “[b]ecause the

District Court may have mistakenly thought that advance notification was a necessary

element of an Eighth Amendment failure-to-protect claim . . . .” Id. at 849.

        The Third Circuit in Bistrian held that the Supreme Court in Farmer “recognized a

failure-to-protect claim under the Eighth Amendment” for a Bivens claim.2 In support,

the Third Circuit noted that the Supreme Court “not only vacated the grant of summary

judgment in favor of the prison officials but discussed at length ‘deliberate indifference’



2        While, arguably, there may be a difference between failure-to-protect claims and other conditions
of confinement claims, some courts have applied the same reasoning underlying Bistrian to conclude that
Farmer recognized conditions of confinement claims. See, e.g., Garraway, 2020 WL 860028, at *2; Walker v.
Schult, No. 9:11-CV-287 (DJS), 2020 WL 3165177, at *3 (N.D.N.Y. May 29, 2020).


                                               Page 8 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 9 of 15 Page ID #1672




as the legal standard to assess a Bivens claim . . . .” Bistrian, 912 F.3d at 90 (citing Farmer,

511 U.S. at 832-849). Additionally, the Third Circuit reasoned that holding otherwise

would overrule Farmer, and courts are admonished not to “conclude [that the Supreme

Court’s] more recent cases have, by implication, overruled an earlier precedent.” Bistrian,

912 F.3d at 91 (quoting Agostini v. Felton, 521 U.S. 203, 237 (1997)).

       This Court disagrees with the conclusion reached by the Third Circuit. First, the

only question before the Farmer Court was the proper standard for deliberate

indifference, not whether to extend Bivens and recognize an implied cause of action for

Eighth Amendment conditions of confinement claims. See Brief of Petitioner, Farmer v.

Brennan, 511 U.S. 825 (1994)(No. 92-7247), 1993 WL 625980, at *i (stating the question

presented as “[d]oes the ‘deliberate indifference’ standard adopted in City of Canton, Ohio

v. Harris . . . govern Eighth Amendment claims regarding failure to protect prisoners from

assault.”). See also Farmer, 511 U.S. at 832 (stating that “[w]e granted certiorari because

Courts of Appeals had adopted inconsistent tests for ‘deliberate indifference.’”)(internal

citations omitted); Brief for the Respondents, Farmer v. Brennan, 511 U.S. 825 (1994)(No.

92-7247), 1993 WL 657282 (showing that the defendants made no argument regarding

whether the plaintiff had an implied cause of action). Thus, the Supreme Court never

considered the Bivens issue. See, e.g., SUP. CT. R. 14.1(a)(noting that “[o]nly the questions

set out in the petition, or fairly included therein, will be considered by the Court.”). See

also Lebron v. Nat’l R.R. Passenger Corp., 513 U.S. 374, 379 (1995)(stating that “we will not

reach questions not fairly included in the petition.”); Mazer v. Stein, 347 U.S. 201, 208

(1954)(noting that “[t]he Court’s consideration will be limited to the question presented


                                          Page 9 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 10 of 15 Page ID #1673




 by the petition for the writ of certiorari.”). But see SUP. CT. R. 24.1(a)(stating that “[a]t its

 option, however, the Court may consider a plain error not among the questions presented

 but evident from the record and otherwise within its jurisdiction to decide.”). Rather, the

 Supreme Court’s actions in Farmer are akin to “assuming without deciding” certain issues

 to focus on the question presented on appeal.

        This becomes clear after considering the Court’s analysis in Hartman v. Moore,

 where it analyzed First Amendment issues in the context of a Bivens claim in much the

 same manner it analyzed the “deliberate indifference” standard in Farmer. See Hartman

 v. Moore, 547 U.S. 250 (2006). Under the Third Circuit’s reasoning, Hartman could be

 construed as recognizing an implied cause of action under the First Amendment. Yet,

 courts routinely hold that the Supreme Court has not recognized First Amendment Bivens

 claims. See, e.g., Loumiet v. United States, 948 F.3d 376, 382 (D.C. Cir. 2020)(holding that

 despite Hartman assuming First Amendment Bivens claims existed, the Supreme Court

 has not recognized a First Amendment Bivens claims); Johnson v. Burden, No. 18-11937,

 781 Fed. Appx. 833, 836 (11th Cir. July 9, 2019)(rejecting argument that Hartman

 recognized a Bivens First Amendment retaliation claim). See also Doe v. Meron, 929 F.3d

 153, 169 (4th Cir. 2019); Vanderklok v. United States, 868 F.3d 189, 198-199 (3d Cir. 2017). In

 fact, the Supreme Court itself has stated it has “never held that Bivens extends to First

 Amendment claims.” Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012). And, the Court in

 Abbasi most recently reiterated that “Bivens, Davis, and Carlson . . . represent the only

 instances in which the Court has approved of an implied damages remedy under the

 Constitution itself.” Abbasi, 137 S. Ct. at 1855.


                                           Page 10 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 11 of 15 Page ID #1674




         Second, because Farmer focused on the proper standard for “deliberate

 indifference,” refusing to recognize a Bivens conditions of confinement claims would not

 overrule its holding. Farmer remains as established precedent as courts routinely apply

 Farmer’s holding when analyzing deliberate indifference in § 1983 claims. See Lewis v.

 Siwicki, 944 F.3d 427, 433 (2nd Cir. 2019); Adams v. Ferguson, 884 F.3d 219, 227 (4th Cir.

 2018); Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017). See also Scinto v.

 Stansberry, 841 F.3d 219, 226 (4th Cir. 2016)(applying Farmer’s deliberate indifference

 standard to a Bivens failure to provide adequate medical care claim). If, in the future, the

 Supreme Court extended Bivens to conditions of confinement claims, presumably courts

 would extend Farmer’s holding to that context as well.

         Finally, the absence of any analysis in Farmer on whether to recognize a conditions

 of confinement Bivens claim is significant. In other Bivens cases, the Court underwent an

 extensive analysis before extending Bivens or declining to do so. See, e.g., Bush v. Lucas,

 462 U.S. 367, 380-390 (1983)(examining in detail remedial structure put in place by

 Congress that precluded recognizing a Bivens claim); F.D.I.C. v. Meyer, 510 U.S. 471, 485-

 486 (1994)(explaining why Bivens remedies are unavailable against federal agencies);

 Carlson, 446 U.S. at 19-23 (stating why the Federal Torts Claim Act did not preclude

 recognizing a Bivens claim). The omission of such an analysis in Farmer further precludes

 finding that the Court recognized a Bivens conditions of confinement claim.3


 3       The Third Circuit asserts that such an analysis was unnecessary because the Supreme Court in
 Farmer may have assumed that the failure to protect claim was not distinct from the failure to provide
 medical care claim in Carlson. See Bistrian, 912 F.3d at 91. However, this is not an argument that Farmer
 recognized such a claim, but that Carlson did. Thus, the proper analysis is the one taken by this Court –
 whether Oden’s claim represents a new Bivens context when compared to Carlson.


                                               Page 11 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 12 of 15 Page ID #1675




        The Supreme Court was unequivocal when it stated in Abbasi that it had only

 recognized Bivens claims in Bivens, Davis, and Carlson. See Abbasi, 137 S. Ct. at 1855. The

 Supreme Court has also recently stated that “the expansion of Bivens is ‘a disfavored

 judicial activity[.]” Hernandez v. Mesa, 140 S. Ct. 735, 742 (2020)(citations omitted). The

 Supreme Court even expressed doubt that the same result would be reached if the Court’s

 three prior Bivens cases were decided today. Id. at 742-743. In light of these recent

 pronouncements, this Court takes the Supreme Court at its word and finds that Oden’s

 claim presents a new Bivens context.

        C.     Special Factors Counseling Hesitation

        Having decided that Oden’s claim represents a new Bivens context, this Court

 must now ask whether “special factors counsel hesitation” which would preclude

 extending Bivens to this case. Ziglar, 137 S. Ct. at 1857 (citing Carlson, 446 U.S. at 18). This

 inquiry examines whether courts, absent congressional action, are “well suited . . . to

 consider and weigh the costs and benefits of allowing a damages action to proceed.” Id.

 at 1857-58. Special factors include “separation-of-powers principles,” id. at 1857, the

 existence of “alternative remedial structure[s],” id. at 1858, and “indications that

 congressional inaction has not been inadvertent.” Schweiker v. Chilicky, 487 U.S. 412, 423

 (1988). “In sum, if there are sound reasons to think Congress might doubt the efficacy or

 necessity of a damages remedy as part of the system for enforcing the law and correcting

 a wrong, the courts must refrain from creating the remedy . . . .” Ziglar, 137 S. Ct. at 1858.

 This Court concludes that alternative remedies, Congress’s unwillingness to provide a




                                           Page 12 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 13 of 15 Page ID #1676




 damages remedy in this context, and giving appropriate deference to prison

 administrators all “counsel hesitation” in extending Bivens to this case.

        First, the Bureau of Prisons (“BOP”) Administrative Remedy Program and

 injunctive relief under 18 U.S.C. § 3626 serve as alternative remedial structures for

 conditions of confinement claims. See, e.g., 18 U.S.C. § 3626 (outlining requirements for

 actions seeking relief from unconstitutional prison conditions); 28 C.F.R. §§ 542.10-542.19

 (outlining BOP Administrative Remedy Program). In this case, Oden first sought relief

 through the BOP’s Administrative Remedy Program. After exhausting his administrative

 remedies, Oden sought injunctive relief in this Court. Although Oden ultimately failed

 in obtaining his desired relief, the existence of these alternative remedial structures by

 itself weighs against extending Bivens to this case. See, e.g., Bush, 462 U.S. at 388 (noting

 that deciding to create a Bivens remedy “cannot be answered simply by noting that

 existing remedies do not provide complete relief for plaintiff.”); Schweiker, 487 U.S. at 425

 (disregarding the fact that “[t]he creation of a Bivens remedy would obviously offer the

 prospect of relief for injuries that must now go unredressed.”).

        Second, Congress’s unwillingness to provide prisoners with a damages remedy is

 telling. See, e.g., Abbasi, 137 S. Ct. at 1865 (stating that “legislative action suggesting that

 Congress does not want a damages remedy is itself a factor counseling hesitation.”). By

 passing the Civil Rights of Institutionalized Persons Act, 42 U.S.C. § 1997 et seq., the Prison

 Litigation Reform Act of 1995, 42 U.S.C. § 1997e, and the Prison Rape Elimination Act of

 2003, 34 U.S.C. § 30301 et seq., Congress had ample opportunity to consider the kinds of

 remedies appropriate to redress wrongs committed in prison. In none of these acts did


                                           Page 13 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 14 of 15 Page ID #1677




 Congress authorize damage remedies. The PLRA, which overhauled the prison litigation

 system, is particularly significant, because it “suggests Congress chose not to extend the

 Carlson damages remedy to cases involving other types of prisoner mistreatment.”

 Abbasi, 137 S. Ct. 1843.

        Finally, because “separation-of-powers principles are or should be central to the

 [Bivens] analysis,” Abbasi, 137 S. Ct. at 1857, this Court cannot ignore that extending Bivens

 to Oden’s claim would increase the Judiciary’s involvement in “[p]rison administration .

 . . a task that has been committed to the responsibility of [the Legislative and Executive]

 branches . . . .” Turner, 482 U.S. at 85. The Supreme Court has instructed several times

 that courts “afford appropriate deference and flexibility to [prison] officials trying to

 manage a volatile environment.” Sandin v. Connor, 515 U.S. 472, 483 (1995)(citing cases).

 See also Overton v. Bazzetta, 539 U.S. 126, 132 (2003)(noting that “[w]e must accord

 substantial deference to the professional judgment of prison administrators, who bear a

 significant responsibility for defining the legitimate goals of a corrections system and for

 determining the most appropriate means to accomplish them.”).

        Extending Bivens to Oden’s claim would involve the courts in the housing of

 inmates, which Congress has left largely up to the discretion of the BOP. See, e.g., 18 U.S.C.

 § 4042(a)(2)(mandating that the BOP “provide suitable quarters and provide for the

 safekeeping, care and subsistence of all [inmates].”). See also 28 C.F.R. § 522.21

 (establishing BOP inmate intake procedures, such as interviews “to determine . . . non-

 medical reasons for housing the inmate away from the general population.”); 28 C.F.R. §

 541.21 (establishing BOP’s Special Housing Units). Overall, alternative remedial


                                          Page 14 of 15
Case 3:18-cv-00600-GCS Document 255 Filed 07/20/20 Page 15 of 15 Page ID #1678




 structures, Congress’s unwillingness to provide a damages remedy, and separation-of-

 powers principles all weigh against extending Bivens to Oden’s claim. Because this Court

 finds that these special factors “counsel hesitation,” this Court declines Oden’s request to

 extend Bivens in this case.

                                        CONCLUSION

        For the above-stated reasons, this Court GRANTS Defendant’s motion for

 summary judgment (Doc. 246) and DISMISSES as moot Plaintiff’s prayer for injunctive

 relief. (Doc. 1). The Court FINDS in favor of William B. True and against Christopher W.

 Oden on Count I of his complaint. The Court DIRECTS the Clerk of the Court to enter

 judgment reflecting the same and to close this case.
                                                                        Digitally signed
        IT IS SO ORDERED.
                                                                        by Judge Sison
        Dated: July 20, 2020.
                                                                        Date:
                                                                        2020.07.20
                                                                        08:05:18 -05'00'
                                                         ______________________________
                                                         GILBERT C. SISON
                                                         United States Magistrate Judge




                                         Page 15 of 15
